DETAILED ACTION

Response to Amendment

A response was received on 19 May 2022.  The amendments to the claims and specification did not fully comply with the requirements of at least 37 CFR 1.121 as detailed in the telephonic interview conducted 16 June 2022 (see the interview summary mailed 23 June 2022). 
A supplemental reply was received on 21 June 2022.  By this reply, Claims 6, 8-10, 12, 15, 16, 24, and 25 have been amended.  Claims 1, 3-5, 11, 13, 17-23, 26, and 27 have been canceled.  New Claims 28-35 have been added.  Claims 6, 8-10, 12, 15, 16, 24, 25, and 28-35 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 19 May 2022 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 6, 8-10, 12, and 15-27 under 35 U.S.C. 102(a)(1) as anticipated by Jao et al, US Patent Application Publication 2005/0094806, and with particular reference to amended independent Claims 6, 12, 24, and 25 Applicant argues that the rejection has not been clearly explained and that Jao does not disclose any public or private information of the sender, corresponding to the claimed first node, and rather only addresses the public and private keys of the receiver, corresponding to the claimed second node (pages 24-27 of the 19 May 2022 response, citing Jao, paragraphs 0026-0037 and 0085-0093).  First, it is noted that the claims as amended remain indefinite, and also raise new issues of failure to comply with the written description requirement, as detailed below, and therefore the claims are rejected under prior art only to the extent to which they can be properly construed in light of the issues under 35 U.S.C. 112(a) and (b).  Further, to provide further detail of the cited portions, it is noted that Jao discloses public and private keys (points) for both a first and second node (see paragraphs 0088-0089, public and private key for trusted authority, and 0091-0092, public and private key for Alice).  Jao further discloses that the respective private keys and public keys correspond through an isogeny (paragraphs 0088-0089 and 0092, where Φ is an isogeny) and that the public point of the first node is a hash of an identifier of the first node (paragraphs 0087 and 0091).  Jao additionally discloses applying a bilinear map to a first private point and second public point and deriving a cryptographic key from the result of the bilinear map (paragraph 0093, where e is a bilinear map on two points on the curve, and H is a hash function deriving a key from the bilinear map).
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Drawings

The objection to Figures 7a and 7b as requiring a prior art label is withdrawn in light of Applicant’s remarks (see page 21 of the response filed 19 May 2022).  The objection to the drawings for informalities is NOT withdrawn, because not all issues have been addressed, as detailed below.
The drawings are objected to because they include informalities.  In particular, Figure 4 includes no text labels for elements 410, 420, and 430.  Descriptive legends are hereby required for understanding of the drawings as per 37 CFR 1.84(o).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification

The objections to the abstract and disclosure for informalities are NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.
The abstract of the disclosure is objected to because it includes informalities.  In line 2, the reference numerals “210, 211” have not been deleted (see page 12 of the 21 June 2022 response), inconsistent with the deletion of the other reference numerals throughout the abstract.  In line 7, the verb “is applied” does not agree with the plural subject “first and second secret isogeny”.  In lines 7-8, it appears that “the first and second public elliptic curve point” should instead read “points”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
The specification includes minor grammatical and other errors.  For example, on page 18, lines 33-34 (see page 6 of the 21 June 2022 response), it is not clear what the phrase “that a node received one of the other party’s public points instead of its ID” is intended to modify.  
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Independent Claims 6, 12, 24, and 25 have been amended to recite “wherein the first private point corresponds to a first public point on a first elliptic curve through a first isogeny to a second elliptic curve” or similar.  Similarly, new Claim 28 and 29 recite “the second private point corresponds to a third public point on the second elliptic curve through a second isogeny to the first elliptic curve”.  There appears to be no description of these correspondences in the specification, and therefore, there is not proper antecedent basis for the claimed subject matter.  For further detail, see below regarding the rejection under 35 U.S.C. 112(a) for failure to comply with the written description requirement.

Claim Objections

The objections to Claims 12, 21, 25, and 27 for informalities are withdrawn (or moot) in light of the amendments to (or cancellation of) the claims.
Claims 9, 10, and 30-35 are objected to because of the following informalities:  
In Claim 9, line 3, it appears that “the second node” should read “the second network node” for consistency.
In Claim 10, line 5, it appears that “the second node” should read “the second network node” for consistency.
In Claim 30, line 2, it appears that “the second node” should read “the second network node” for consistency.
In Claim 31, line 3, it appears that “the second node” should read “the second network node” for consistency.
In Claim 32, line 3, it appears that “the second node” should read “the second network node” for consistency.
In Claim 33, line 5, it appears that “the second node” should read “the second network node” for consistency.
In Claim 34, line 2, it appears that “the second node” should read “the second network node” for consistency.
In Claim 35, line 3, it appears that “the second node” should read “the second network node” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 101

The rejection of Claims 6, 8, 9, 12, 15, 16, and 24, and 25 under 35 U.S.C. 101 is withdrawn in light of the amendments to the claims reciting receipt and decryption of a message using the derived key, which integrates the abstract ideas into a practical application, as previously noted with respect to cancelled Claims 10 and 20.  The rejection of Claims 17-19, 21-23, 26, and 27 is moot in view of the cancellation of the claims.

Claim Rejections - 35 USC § 112

The rejection of Claims 17-23, 26, and 27 under 35 U.S.C. 112(b) as indefinite is moot in light of the cancellation of the claims.  The rejection of Claims 6, 8-10, 12, 15, 16, 24, and 25 under 35 U.S.C. 112(b) is NOT withdrawn, because the amendments have raised new issues, as detailed below.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8-10, 12, 15, 16, 24, 25, and 28-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 6, 12, 24, and 25 have been amended to recite “wherein the first private point corresponds to a first public point on a first elliptic curve through a first isogeny to a second elliptic curve” or similar.  There appears to be no mention of such a correspondence in the specification.  Although the specification states that the first private point corresponds to the first public point through a first isogeny (see page 20, lines 1-4, of the specification as originally filed), there does not appear to be clear description of correspondence through a first isogeny to a second elliptic curve.  Further, Applicant has not pointed out where the amended claims are supported.  See also MPEP § 2163.04.  Therefore, there is not clear written description of the claimed subject matter in the specification.
Similarly, new Claims 28 and 29 recite “the second private point corresponds to a third public point on the second elliptic curve through a second isogeny to the first elliptic curve”.  There appears to be no mention of such a correspondence in the specification for similar reasons as detailed with respect to the independent claims.  Further, Applicant has not pointed out where the new claims are supported.  See also MPEP § 2163.04.  Therefore, there is not clear written description of the claimed subject matter in the specification.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8-10, 12, 15, 16, 24, 25, and 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the first private point corresponds to a first public point on a first elliptic curve through a first isogeny to a second elliptic curve” in lines 6-7.  It is not clear how the phrase “to a second elliptic curve” is intended to modify the remainder of the phrase.  The claim further recites “the first public point corresponds to a first elliptic hash of a digital identifier” in lines 10-11.  It is not clear what correspondence is implied here unless the first public point is the hash of the identifier itself.  These ambiguities render the claim indefinite.
Claim 12 recites “a first private point corresponds to a first public point on a first elliptic curve through an isogeny to a second elliptic curve” in lines 8-9.  First, It is not clear whether this is intended to refer to the same private point recited in line 4 or to a distinct point.  Further, it is not clear how the phrase “to a second elliptic curve” is intended to modify the remainder of the phrase.  The claim further recites “the first public point corresponds to a first elliptic hash of a digital identifier” in lines 12-13.  It is not clear what correspondence is implied here unless the first public point is the hash of the identifier itself.  The claim additionally recites “the network node” in line 13.  It is not clear whether this is intended to refer to the first or second network node.  These ambiguities render the claim indefinite.
Claim 15 recites “the processor circuit” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.  The claim further recites “a public isogeny” in line 2.  It is not clear whether this is intended to refer to the isogeny recited in Claim 12, line 9, or to a distinct isogeny.
Claim 24 recites “the first private point corresponds to a first public point on a first elliptic curve through a first isogeny to a second elliptic curve” in lines 6-7.  First, there is insufficient antecedent basis for the limitation “the first private point”, although the claim does recite a first private key in line 2.  Further, it is not clear how the phrase “to a second elliptic curve” is intended to modify the remainder of the phrase.  The claim further recites “the first public point corresponds to a first elliptic hash of a digital identifier” in lines 10-11.  It is not clear what correspondence is implied here unless the first public point is the hash of the identifier itself.  The claim additionally recites “the network node” in line 11.  It is not clear whether this is intended to refer to the first network node or to a distinct node.  These ambiguities render the claim indefinite.
Claim 25 recites “the first private point corresponds to a first public point on a first elliptic curve through a first isogeny to a second elliptic curve” in lines 8-9.  First, there is insufficient antecedent basis for the limitation “the first private point”, although the claim does recite a first private key in line 4.  Further, it is not clear how the phrase “to a second elliptic curve” is intended to modify the remainder of the phrase.  The claim further recites “the first public point corresponds to a first elliptic hash of a digital identifier” in lines 12-13.  It is not clear what correspondence is implied here unless the first public point is the hash of the identifier itself.  The claim additionally recites “the network node” in line 13.  It is not clear whether this is intended to refer to the first or second network node.  These ambiguities render the claim indefinite
Claim 28 recites “the storage circuit or storage media” in line 2.  There is insufficient antecedent basis for plural storage media in the claims, although this may be intended to refer to the storage medium recited in Claim 6.  Claim 28 further recites “the second private point corresponds to a third public point on the second elliptic curve through a second isogeny to the first elliptic curve” in lines 3-4.  It is not clear how the phrase “to the first elliptic curve” is intended to modify the remainder of the phrase.  The claim additionally recites “the third public point corresponds to a second elliptic hash of the digital identifier” in lines 5-6.  It is not clear what correspondence is implied here unless the first public point is the hash of the identifier itself.  The claim also recites “the network node” in line 6.  It is not clear whether this is intended to refer to the first or second network node.
Claim 29 recites “the second private point corresponds to a third public point on the second elliptic curve through a second isogeny to the first elliptic curve” in lines 3-4.  It is not clear how the phrase “to the first elliptic curve” is intended to modify the remainder of the phrase.  The claim further recites “the third public point corresponds to a second elliptic hash of the digital identifier” in lines 5-6.  It is not clear what correspondence is implied here unless the first public point is the hash of the identifier itself.  The claim additionally recites “the network node” in line 6.  It is not clear whether this is intended to refer to the first or second network node.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6, 8-10, 12, 15, 16, 24, 25, and 28-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jao et al, US Patent Application Publication 2005/0094806.
In reference to Claims 6 and 24, Jao discloses a node that includes storage for a first private point (paragraph 0092, private point) where the first private point corresponds to the a first public point through an isogeny (see paragraphs 0026-0037, for example, and paragraph 0092, where Φ is an isogeny) and the first public point is a first elliptic hash of a digital identifier of the first node (paragraph 0087), and further discloses a processor arranged to obtain a second public point for a second node on a second elliptic curve, apply a bilinear map, and derive a key from the result of the map (see paragraphs 0085-0093, where e is a bilinear map and the key is derived as a result of the bilinear map, see paragraph 0093) and receive and decrypt an encrypted message (paragraph 0094).
In reference to Claim 8, Jao further discloses applying an isogeny before applying the bilinear map (see paragraphs 0026-0037).
In reference to Claims 9 and 32, Jao further discloses key confirmation data (see paragraphs 0095-0096).
In reference to Claims 10 and 33, Jao further discloses encrypting and sending a message (paragraph 0093).
In reference to Claim 28, Jao further discloses that the storage includes a second private point (paragraph 0092, private point) where the second private point corresponds to the a third public point through an isogeny (see paragraphs 0026-0037, for example, and paragraph 0092, where Φ is an isogeny) and the third public point is a second elliptic hash of a digital identifier of the first node (paragraph 0087), and further discloses that the processor is arranged to obtain a fourth public point for the second node on the first elliptic curve, apply a second bilinear map, and derive a second key from the result of the map (see paragraphs 0085-0093, where e is a bilinear map and the key is derived as a result of the bilinear map, see paragraph 0093) and receive and decrypt a second encrypted message (paragraph 0094).

Claims 12, 15, 25, 29-31, 34, and 35 are directed to methods corresponding to the functionality of the nodes of Claims 6, 8, 24, 28, 9, 10, 32, and 33, respectively, and are rejected by a similar rationale.
Claim 16 is directed to software implementations of the methods of Claim 12, and is rejected by a similar rationale.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492